Case: 14-50709      Document: 00512972497         Page: 1    Date Filed: 03/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50709
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 17, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE TRANSITO ESCOBAR-REYES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:13-CR-1323-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Transito Escobar-Reyes appeals the 60-month within-guidelines
sentence imposed following his guilty plea conviction for illegal reentry after
deportation in violation of 8 U.S.C. § 1326. He challenges the reasonableness
of his sentence, arguing that it is greater than necessary to achieve the
sentencing goals of 18 U.S.C. § 3553(a). In support of his argument, he argues
that his sentence overstates the seriousness of his illegal reentry offense; that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50709    Document: 00512972497     Page: 2   Date Filed: 03/17/2015


                                 No. 14-50709

the illegal reentry Guideline, U.S.S.G. § 2L1.2, is not empirically based and
results in the double counting of prior criminal convictions; that his sentence
is greater than necessary to provide adequate deterrence and to protect the
public; and that his sentence fails to adequately account for his personal
history and characteristics, specifically, his recovery from drug and alcohol
problems and his motives for returning to the United States.
      “[A] sentence within a properly calculated Guideline range is
presumptively reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006); see also Rita v. United States, 551 U.S. 338, 347 (2007). This court
“will give great deference to that sentence” and “will infer that the judge has
considered all the factors for a fair sentence set forth in the Guidelines.”
United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005).
      As   Escobar-Reyes    correctly   concedes,   the   argument    that   the
presumption of reasonableness should not apply to his sentence because
§ 2L1.2 lacks empirical support has been rejected by this court. See United
States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009); United States v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009). We have also
rejected the arguments that illegal reentry is merely an international trespass
offense that is treated too harshly under § 2L1.2, see United States v. Aguirre-
Villa, 460 F.3d 681, 683 (5th Cir. 2006), and that a sentence imposed pursuant
to § 2L1.2 is greater than necessary to meet § 3553(a)’s goals as a result of any
double counting inherent in that Guideline, see Duarte, 569 F.3d at 529-31.
      The district court considered Escobar-Reyes’s arguments for a sentence
below the guidelines range but rejected them in favor of a guidelines sentence.
Escobar-Reyes has not shown the district court failed to consider any
significant factors, gave undue weight to any improper factors, or clearly erred




                                        2
   Case: 14-50709    Document: 00512972497    Page: 3   Date Filed: 03/17/2015


                               No. 14-50709

in balancing the sentencing factors. See United States v. Cooks, 589 F.3d 173,
186 (5th Cir. 2009); see also United States v. Gomez-Herrera, 523 F.3d 554,
565-66 (5th Cir. 2008). For these reasons, the judgment of the district court
is AFFIRMED.




                                      3